DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 4,443,638).
Yates discloses a mixture of C11 branched alcohols (col. 6, lines 45-50; col. 8, table 3) and a mixture of linear and branched C11 aldehydes; these mixtures anticipate the instant claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates.
Instant claims 5-7 are drawn to a composition comprising more than 16%, more than 18%, and more than 20% of 2-ethyl branched alcohols, respectively.  The mixture taught by Yates at column 6, lines 45 to 50 do not contain the claimed content of compounds.  However, a person having ordinary skill in the art would have been able to adjust the requisite reaction parameters, e.g. temperature, pressure, catalyst content, etc., in order to arrive at a product distribution having a desired content of ethyl-branched alcohols, compared to any other isomer.
Claims 10-14 are drawn to a mixture of C8-C36 aldehydes (linear and branched) having a content of 2-ethyl branched aldehydes that is not expressly taught by Yates; however, like the content of branched alcohols mentioned above, a person having ordinary skill in the art would have been able to adjust the requisite reaction parameters, e.g. temperature, pressure, catalyst content, etc., in order to arrive at a product distribution having a desired content of ethyl-branched aldehydes, compared to any other isomer.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (Journal of Chemical Education, 1987) in view of Yates (U.S. 4,443,638) and Norman et al (US 2013/0324767).
The claims are drawn to a process comprising isomerizing alpha olefins under hydroformylation conditions at a first pressure, and in the presence of a catalyst comprising rhodium and an organophosphorus ligand to produce an isomerized olefin.  The isomerized olefin is then hydroformylated at a second pressure different from the first pressure to produce a branched aldehyde that is subsequently hydrogenated to produce the corresponding branched alcohol.  Further limitations include the linear alpha olefin have from 4-36 carbon atoms; the organophosphorus compound being a phosphine, a phosphite, or mixture of both.
Hanson teaches a process for hydroformylating 1-hexene using rhodium catalysts comprising an organophosphorus ligand such as dimethylphenylphosphine or triphenylphosphine.  Hanson teaches using a 10 to 20-fold excess of phosphine compared to the rhodium compound. (pg. 928, bottom of second column; table on page 930).
Hanson does not specifically teach a first pressure utilized during isomerization of the starting olefin, and a second pressure for hydroformylation of the isomerized olefin.  Hanson also does not teach olefins other than 1-hexene, hydrogenation to an alcohol, or the use of phosphite ligands.
Regarding the first difference, Hanson expressly teaches that alkene isomerization under hydroformylation conditions using rhodium catalysts generally leads to production of free internal alkenes.  Hanson goes on to teach that isomerization is favored by low partial pressure of carbon monoxide. (page 928, bottom of col. 1 to top of col. 2).  
Norman et al teach a process for preparing aldehydes by hydroformylation of an olefin (linear or branched), using a catalyst comprising a mixture of tris (3-pyridyl phosphine, a metal ion centered tetraporphoryn coordination complex, and a rhodium precursor.  According to Norman et al, a linear olefin, such as 1-octene is isomerized under hydroformylation conditions to produce internal octene isomers which then undergo hydroformylation to produce a branched aldehyde (0008,0014, 0015, 0023-0025).  Moreover, Norman et al teach that increasing the syngas pressure leads to an increase in branched aldehyde selectivity (abstract; examples 1-4).  Therefore, it would have been obvious to a person having ordinary skill in the art, in view of Hanson and Norman et al, to employ a first pressure when introducing an olefinic starting material (alpha-olefin) to hydroformylation conditions to produce an isomerized olefin (internal olefin), and then conducting hydroformylation at a second pressure, for example, a higher syngas pressure, if such a person wanted to produce an aldehyde product effluent having a higher content of branched products over normal (linear) aldehydes.
Regarding the use of higher olefins as starting material, hydrogenation of the aldehyde to produce a corresponding alcohol, and the use of phosphites as ligand, Norman et al teach that the olefin substrate may have up to 40 carbon atoms; Yates teaches hydroformylation of internal olefins having from 4 to 30 carbon atoms using a rhodium catalyst comprising a suitable ligand, such as trialkylphosphites, triarylphosphites, trialkylphosphines, and triarylphosphines, and hydrogenation of the aldehydes produced to form the corresponding alcohol. (col. 2, line 45 to col. 3, line 50).
In view of the combined reference teachings, it would have been obvious to a person having ordinary skill in the art, at the time the present invention was made, that higher olefins, and ligands including both phosphines and phosphites may be employed in the hydroformylation reaction taught by Hanson, if such as person wanted to produce aldehyde compounds having a higher than seven carbon atoms.  Moreover, it would have also been obvious to such a person that branched aldehydes produced by the hydroformylation may by hydrogenated to produce a corresponding branched alcohol compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 15, 16, and 18 of copending Application No. 17/246,580 (reference application) in view of Yates (US 4,443,638). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a process whereby a linear alpha-olefin is isomerized to produce an internal olefin, and wherein the isomerized olefin is hydroformylated to produce a branched aldehyde.  The difference between the instant claims and those of the reference application is that the reference application does not recite steps to hydrogenate the branched aldehyde to produce a corresponding branched alcohol.  However, Yates, which was issued in 1984, well before the filing of the present application or reference application teaches that internal olefins may be hydroformylated to produce a branched aldehyde that may be subsequently hydrogenated to produce a corresponding branched alcohol.  This combination between the reference application and the process taught by Yates renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-17of copending Application No. 17/336,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach a process whereby an alpha-olefin is isomerized to produce an internal olefin, and wherein the isomerized olefin is hydroformylated to produce a branched aldehyde.  The difference between the instant claims and those of the reference application is that the independent claim of the instant application does not include a step wherein the branched aldehyde is hydrogenated to produce a corresponding branched alcohol, as is the case in the independent claim of the reference application; however, this is not a patentable distinction because a dependent claim in the instant application includes a limitation wherein the branched aldehyde is hydrogenated to produce an alcohol.  Therefore, the instant claims are rendered obvious by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622